FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


DAVID TOURGEMAN,                                   No. 12-56783
              Plaintiff-Appellant,
                                                     D.C. No.
                      v.                          3:08-cv-01392-
                                                    CAB-NLS
COLLINS FINANCIAL SERVICES, INC.,
DBA Precision Recovery Analytics,
Inc., a Texas corporation; NELSON &                   ORDER
KENNARD, a partnership; PARAGON
WAY, INC.; COLLINS FINANCIAL
SERVICES USA, INC.,
                Defendants-Appellees,

                     and

DELL FINANCIAL SERVICES, LP,
                        Defendant.


                     Filed October 31, 2014

   Before: Jerome Farris and Andrew D. Hurwitz, Circuit
       Judges, and Paul L. Friedman, District Judge.*




  *
    The Honorable Paul L. Friedman, District Judge, U.S. District Court
for the District of Columbia, sitting by designation.
2       TOURGEMAN V. COLLINS FINANCIAL SERVS.

                         ORDER

    The opinion filed June 25, 2014 is AMENDED as
follows:

1. At page 4 of the slip opinion, the following sentence is
   deleted:

       We now reverse and hold that judgment
       should be entered for Tourgeman.

    and replaced with:

       We now reverse.

2. At page 24 of the slip opinion, the following sentence is
   deleted:

       Accordingly, the appellant is entitled to
       judgment on his claims against Paragon Way
       under subsections 1692e(2) and e(10).

3. At page 30 of the slip opinion, the following sentence is
   deleted:

       These conclusions are sufficient to warrant
       both reversal of the judgment granted to
       Nelson & Kennard and entry of judgment in
       favor of Tourgeman.

    and replaced with:
        TOURGEMAN V. COLLINS FINANCIAL SERVS.               3

       These conclusions are sufficient to warrant
       reversal of the judgment granted to Nelson &
       Kennard.

4. At pages 30–31 of the slip opinion, the following
   sentence is deleted:

       For the foregoing reasons, we conclude that
       the judgment of the district court granting
       judgment to Collins, Paragon Way, and
       Nelson & Kennard must be reversed, and that
       judgment should instead be entered for
       Tourgeman against Paragon Way and Nelson
       & Kennard.

   and replaced with:

       For the foregoing reasons, we conclude that
       the judgment of the district court granting
       judgment to Collins, Paragon Way, and
       Nelson & Kennard must be reversed.

5. At page 31 of the slip opinion, the following sentence is
   deleted:

       We express no view regarding whether
       Tourgeman is entitled to judgment against
       Collins itself, as Tourgeman’s claims against
       that entity were based on a theory of vicarious
       liability that was neither decided by the
       district court nor briefed on this appeal.

    With this amendment, Judges Hurwitz and Friedman have
voted to deny the petition for rehearing. Judge Farris did not
4       TOURGEMAN V. COLLINS FINANCIAL SERVS.

vote. Judge Hurwitz voted to deny the petition for rehearing
en banc, Judge Friedman so recommends, and Judge Farris
made no recommendation.

    The full court has been advised of the petition for
rehearing en banc and no active judge has requested a vote on
whether to rehear the matter en banc. Fed. R. App. P. 35.

    The petition for rehearing and petition for rehearing en
banc, filed August 13, 2014, are DENIED. No further
petition for rehearing and/or petition for rehearing en banc
may be filed.